Citation Nr: 0910726	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  07-20 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to reimbursement of a professional licensing fee, 
as part of VA educational benefits.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1997 to 
September 2001.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2007 decision by the Muskogee, Oklahoma 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In that decision, the RO granted 
reimbursement of a $200 fee for a professional licensing 
test, but denied reimbursement of a $263 fee for application 
for a professional license.


FINDING OF FACT

The Veteran paid a $200 test registration fee to a testing 
company to take an registered nurse (RN) licensing test, and 
a $263 RN license application fee to a state board.


CONCLUSION OF LAW

VA education assistance may be used toward a program of 
education that includes a fee charged for taking a 
professional licensing or certification test, but does not 
include fees paid to apply for a professional license.  
38 U.S.C.A. §§ 3032(f), 3452(b) (West 2002); 38 C.F.R. 
§ 21.7142(c) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Reimbursement of Licensing Fee

The Veteran has received VA Chapter 30 education assistance 
benefits.  She has taken college courses in nursing.  In 
January 2007, she submitted a claim for VA reimbursement for 
fees associated with obtaining her license as an RN.  She 
submitted receipts from her payments of $200 to a testing 
company to take the National Council Licensure Examination 
for Registered Nurses (NCLEX-RN) and $263 to the Arizona 
State Board of Nursing to apply for an RN license.  She asked 
for reimbursement of $463, the total of the two fees.  In 
March 2007, the RO granted reimbursement for the $200 NCLEX-
RN fee, and denied reimbursement of the $263 license 
application fee.

A program of education supported by VA education assistance 
includes licensing or certification tests.  38 U.S.C.A. 
§ 3452(b).  The amount VA may pay for a licensing or 
certification test is limited to the lowest of the following: 
(1) the fee charged for taking the test, (2) $2,000, or (3) 
the remaining amount of educational assistance to which the 
claimant is entitled.  38 U.S.C.A. § 3032(f); 38 C.F.R. 
§ 21.7142(c).


Under 38 U.S.C.A. §§ 3452(b) and 3032(f), VA provides for 
education assistance to include the cost of a licensing or 
certification test.  Those statutes and the regulation at 
38 C.F.R. § 21.7142(c) make it clear that the expense covered 
is the fee that is charged for taking the test, the 
successful completion of which demonstrates an individual's 
possession of the knowledge or skill required to enter into, 
maintain, or advance in employment in a predetermined and 
identified vocation or profession.  VA law and regulations do 
not establish that the cost of applying for a professional 
license is part of a program of education supported by VA 
education assistance, or that VA education assistance will 
cover that type of expense.  As there is no legal basis for 
VA to reimburse the Veteran for the license application fee 
required by the state, the Board denies the Veteran's appeal 
for reimbursement of that $263 fee.

Notice and Assistance

VA has duties to notify and assist claimants in the 
development of evidence relevant to their claims for VA 
benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  When the law, and not 
the evidence, is dispositive of a claim, those duties are not 
applicable to that claim.  See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002).  In the instant case, VA law does not 
provide for education assistance to include payment of an 
application fee for a professional license.  Therefore, the 
duties to notify and assist requirements are not applicable 
to that claim.


ORDER

Entitlement to reimbursement of a $263 professional license 
application fee is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


